 In the Matter Of .UNITED ELECTRICAL, RADIO AND MACHINE WORKERSOFAMERICA AND LOCAL 813 of UNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSandRYAN CONSTRUCTION CORPORATIONCase No. 35-CC-7.Decided July 28,1949DECISIONANDORDEROn November 24, 1948, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding,finding that the,Respondents had not engaged in any unfair labor prac-tices. and recommending that the complaint be dismissed in its entire-ty, as set forth in the copy of the Intermediate Report attached hereto.Thereafter, Ryan and the General Counsel filed exceptions to the In-termediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except as they are inconsistent herewith.1.We agree with the Trial Examiner that the Respondents havenot violated Section 8 (b) (1) (A).Like the Trial Examiner, we are convinced that the "gate lock-ing" episode was no more than "picket line horseplay," and, standingalone as it did, was too insubstantial to warrant finding a violationof Section 8 (b) (1) (A).Also like the Trial Examiner, we find that the picketing at the Ryangate was not coercive.Although there were as many as 20 picketsbeforea 23-foot-wide entrance on occasion, none of the pickets at anytime engaged in any violence or threats, overt or implicit.On thecontrary, the pickets specifically informed Ryan employees that theywere free to pass through the picket line if they wished to do so. More-over, Ryan supervisors were permitted to and did pass through thepicket line at will, and the record does not contain any evidence to85 N. L. R. B., No. 76.417 418 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpeach the assurances given to rank and file Ryan employees thatthey might do likewise. In addition, the testimony of Ryan em-ployees clearly shows that they would not have passed through evena one-man picket line because as "good union men," they did not believein crossing picket lines under any circumstances.On the record be-fore us, therefore, we are not convinced. that the picketing at theRyan gate was coercive..2.We also agree with the Trial Examiner that the Respondentshave not violated Section 8 (b) (4) (A) by picketing the Ryan gate?As the record reveals and the Trial. Examiner finds, the Respond-ents, in support of their demands on Bucyrus, proceeded to picketthe entire Bucyrus premises, including the gate that had been cutthrough the fence to provide ingress for Ryan employees to the siteof a construction project Ryan was performing for Bucyrus.All thispicketing was thereforeprimarypicketing.Concededly, an object ofthe picketing was to enlist the aid of Ryan employees, as well as thatof employees of all other Bucyrus customers and suppliers.However,Section 8 (b) (4) (A) was not intended by Congress, as the legisla-tive history makes abundantly clear, to curb primary picketing. Itwas intended only to outlaw certainsecondaryboycotts;wherebyunions sought to enlarge the economic battleground beyond thepremises of the primary Employer 2When picketing is wholly atthe premises of the employer with whom the union is engaged in alabor dispute, it cannot be called "secondary" even though, as is vir-tually always the case, an object of the picketing is to dissuade allpersons from entering such premises for business reasons. It makesno difference whether 1 or 100 other employees wish to enter thepremises.It follows in this case that the picketing of Bucyruspremises, which was primary because in support of a labor disputewith Bucyrus,did not lose its character and become "secondary" atthe so-called Ryan gate because Ryan employees, were 'the only personsregularly entering Bucyrus premises at that gate.While we agreethat Section 8 (b) (4) (A) represents an intent by Congress to re-strict union action to the "parties immediately involved," as the dis-sent states, we do not agree that by picketing the Ryan gate theRespondents were enlarging the area of the dispute.The signs andplacards carried by the pickets at the Ryan gate, which were the sameas the signs carried at other gates of the Bucyrus premises, were1We do not adopt the Trial Examiner's finding respecting Section 8(c).SeeMatter ofUnited Brotherhood of Carpenters and Joiners of America,at at.,andWadsworth Bldg.Co., Inc.81 N. L. R. B. 802.2SeeMatter of OilWorkersInternational Union,LocalUnion 3!)6(010) andThe PureOil Company,84 N. L. R. B.315 ;Matter of International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local No. 201, APL,andThe Inter-national Rice Milling Co.,Inc., et al.,84 N. L. R. B. 360. UNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA 419directed at Bucyrus,not Ryan.In addition,although only Ryanemployees and suppliers had in fact used the Ryan gate before picket-ing started,Bucyrus employees could always also have entered thisgate in order to reach their job location.ORDERUpon the basis of the abovefindings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,as amended,the National Labor RelationsBoard herebyorders thatthe complaint herein againstUnitedElectrical,Radio and MachineWorkers ofAmerica andLocal 813 of United Electrical,Radio, andMachine Workers of America, affiliatedwith theCongress of Indus-trial Organizations,be, and it hereby is, dismissed.MEMBER GRAY,concurring in part and dissentingin part:I must disagreewith the majorityof the Board that the Respondents'did not violate Section 8(b) (4) (A) of theAct by maintaining apicket line atthe "Ryangate."In my opinion, this activity,directedas it was against Ryan withwhom theRespondents admittedly had nodispute, clearly fell within the contemplated proscription of thatsection.As fully discussedin theIntermediate Report, Ryan was a generalbuildingcontractor engaged since long before the strike in erectingan addition to the Bucyrus plant.To afford Ryan's employees andsuppliers access to the construction site, a gate,called theRyan gate,was installed for their exclusive use about 500 feet from the plant'smain entrance.Apparently,no Bucyrus employee or supplier shared,or even attempted to share this gate before or after the picketingstarted.The majorityconcedesthat theRespondentspicketedthe Ryan gateto enlistthe supportof Ryan's employeesin their strikeagainst Bucy-rus.By this means, the Respondentsobviouslyintended to compelRyan to bring pressure to bear on Bucyrus tosubmit to theRespond-ents' demands.As a consequence of this picketing,a complete stop-page of work on the construction job resulted.This stoppage con-tinued for 3 weeks when work was resumed after picketing at theRyan gate was enjoined by injunctionof a UnitedStates district court.In sum, the necessary effect of these picketingactivities,to paraphrasethe languageof Section8. (b) (4) (A),was to induce and encourageRyan's employees to engage in a strike or concerted refusal in thecourse of their' employmentto perform services,with an object of forc-ing Ryan to cease doing businesswithBucyrus.857829-50-vol. 85-28 420DECISIONS OF NATIONAL.LABORRELATIONS BOARDThe majority, nevertheless, holds that Section 8 (b) (4) (A) wasnot violated because the picketing occurred on Bucyrus' premises and.therefore constitutedprimarypicketing which Congress did not intendto reach.But the majority's reasoning is'based on a false assumptionthat the picketing of Ryan was primary.There can be little, if any,doubt that it was against Ryan, thesecondaryemployer with whom theRespondents. admittedly had no dispute, andnotagainst Bucyrus, thatthe picketing in question was conducted.3How, in these circum-stances, it can be concluded that this conduct wasprimaryand notsecondary,it is difficult to understand.Moreover, the majority's refusal to find the picketing of Ryan vio-lative of Section 8 (b) (4) (A) neither accords with the express lan-guage of that provision nor effectuates Congressional intent. Itcannot be denied that Congress, in enacting Section 8 (b) (4) (A), in-tended to confine labor disputes to the parties immediately involvedand to prohibit labor organizations from extending them to other em-ployers neutral in the dispute.Nowhere in the legislative reports ordebates, as far as I have been able to discover, has Congress indicatedthat this protection to neutral employers should be lost simply becauseof the geographical proximity of the sites of the neutral employer'senterprise to that of the struck plant. Indeed, the Board itself untiltoday has recognized no such limitation.In previous decisions it has found picketing for a proscribed ob-jective to be violative of Section 8 (b) (4) (A), despite the fact thatthe location of the primary and secondary employer's operations wasone and the same' Perforce, there is even more persuasive reason inthe presentcasefor not attaching controlling significance to the factthat the construction site was on Bucyrus' property.For here, notonly were Ryan's building operations manifestly unrelated to the oper-ations of Bucyrus' struck plant, but also the construction site was$The majority asserts in its opinion that the signs carried by the pickets at the Ryangate "were directed at Bucyrus,not Ryan."Although the Board has never regarded thecontent of a picket sign as a defense to a Section 8 (b) (4) (A)violation,the majority'sassertion is palpably incorrect.With the possible exception of one sign which is vaguein this respect,the signs didnotidentify the picketed employer,leaving the inevitableconnotation that the picketed employer was Ryan,notBucyrus.Thus, as noted in theIntermediate Report, °each of the signs in question bore one of the following legends :On strike for security and decent wages.No contract, no shovel.On strike.We vets didn't fight for low wages.On strike till we win.We want a signed contract Bucyrus-Erie members of Local 813.4Matter of Montgomery Fair Co.(Local 1796,United Brotherhood of Carpenters etc),82 N. L. R. B. 211;Matter of Samuel Langer(International Brotherhood of ElectricalWorkersetc.)82 N. L. R. B. 1028;Matter of Gould d Preisner(Denver Building and Con.struction Trades Council et al.),82 N. L. It. B. 1195. UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA 421located on a portion of Bucyrus' premises specifically set aside for suchpurposes, with its own, exclusive means of access.For the foregoing reasons, I would find that the Respondents vio-lated Section 8 (b) (4) (A) of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Karl Dieffenbach,for the General Counsel.Mr. Sydney L. Berger,of Evansville, Ind.,Mr. David ScribnerandMr. ArthurXinoy,of New York, N. Y., for the Respondents.Mr. William P. Foreman,of Evansville, Ind., for Ryan.STATEMENT OF THE CASEUpon a charge filed August 5, 1948, by Ryan Construction Corporation,Evans-ville, Indiana, herein called Ryan, the General Counsel of the Board issued his.complaint on August 24, 1948, against United Electrical, Radio and MachineWorkers of America and Local 813 thereof, herein called the Respondents.The complaint alleged that the Respondents were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (b) (1) (A) and8 (b) (4) (A), and Section 2 (6) and (7) of the National Labor RelationsAct (61 Stat. 136).With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondents: (1) beginning about August 2, 1948, in violation of.Section 8 (b) (4) (A), engaged in, and induced, and encouraged the employees ofRyan to engage in, a strike or concerted refusal to perform services for Ryanwith an object of requiring Ryan to cease doing business with Bucyrus-ErieCompany, Evansville, Indiana, herein called Bucyrus; and (2) in violation ofSection 8 (b) (1) (A), prevented Ryan's employees from performing theirduties, and thus restrained and coerced them, by (a) picketing and mass picket-ing, (b) locking the gate used by Ryan's employees, and (c) threats of reprisal,promises of benefit, orders, and intimidation.On September 8, 1948, the Respondents filed their answer in which they deniedthe commission of unfair labor practices, prayed dismissal of the complaint,and set up the following affirmative defenses: (1) that the case is moot forthe reason that there is no longer any current labor dispute; (2) that thepicketing and other activities complained of did not constitute a violation ofthe statute; (3) that the activities were protected by Section 8 (c) of thestatute and by the 1st, 5th, and 13th Amendments of the Constitution of theUnited States; and (4) that the Act, and particularly Section 8 (b) (4) (A)-thereof, violates the aforesaid provisions of the Constitution, and is consequentlyunconstitutional.- -Upon due notice a hearing was held at Evansville, Indiana, on September 14,1948, before the undersigned Trial Examiner.The General Counsel, the Re-spondents, and Ryan appeared, were represented by counsel, participated inthe hearing, and were afforded full opportunity to be, heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.Allparties were accorded opportunity to argue the issues orally upon the record-and to submit briefs and proposed findings.Briefs were received from the'Respondents and the General Counsel on, respectively, October 12 and October 26.The Respondents' motion to dismiss on the ground of mootness is withoutinerit.The cessation of a labor dispute does not make moot the question 422DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether unfair labor practices were committed in the course of it. The re-mainder of the Respondents' grounds for dismissal are disposed of by the findingshereinafter.Upon the entire record in the case, and upon observation of the witnesses, theTrial Examiner makes the following:FINDINGs OF FACTI.THE BUSINESSOF THE COMPANIESRyan Construction Corporation is an Indiana corporation with its principaloffice and place of business at Evansville, Indiana, where it is engaged in thegeneral construction business.During the fiscal year August 1, 1947, to July 31,1948, Ryan purchased materials and supplies valued at approximately $1,500,-000.Over 68 percent of such materials and supplies were purchased and shippedto Ryan from points outside the State of Indiana, sometimes to Ryan jobs inIndiana, sometimes to jobs in other States.The record does not provide a morespecific break-down.During the same period Ryan entered into the followingcontracts for construction work :Contracting partyProjectValueof con-tractIndiana State Highway Com-mission.Construction of highways withFederal aid, presumably in In-diana.$658,000U. S. Engineering Office-----Construction of a flood controldam at Painesville, Kentucky.2, 000,000Bucyrus-Erie Company----Construction of addition to plantat EvansvilleIndiana600,000Southern Indiana Gas andElectric Company (Subsidi-,.Constructionofadditiontopower plant at Evansville, In-1,000,000,ary of Commonwealth anddiana.Southern, Jackson,Michi-gan).J.A. McCarty Seed Company(a local seed and grain com-pany).EvansvilleWater Works De-partment.F.W. Cook BrewingCompany(a local brewery).Indiana State Highway Com-mission.Construction of seed storage62, 000silos-presumably in Evans-ville, Indiana.Extension of water mains and149,000-construction of booster pump-ing plant.Plant remodeling-------------40, 000Constructionof2HighwayCostnotBridges, with Federal aid,shownTotal-------------------------------------------------4,509,000At the time of the instant hearing, the Bucyrus project,out of which thepresent proceedings arose, had not been completed.The record does not disclosethe extent of performance of the other contracts listed.Bucyrus-Erie Company is a Delaware corporation having its principal officein South Milwaukee,Wisconsin,and operating several plants in different parts.of the United States.Among these is the Evansville,Indiana, plant herein in-volved atwhichBucyrus manufacturesexcavatingequipment.In the operation. UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA 423of the Evansville plant Bucyrus purchased, during the past year, raw materialsvalued in excess of $1,000,000, of which more than 50 percent was received fromsources outside the State of Indiana.During the same period Bucyrus shippedover 50 percent of the products of the Evansville plant to points outside the Stateof Indiana.The dollar value of these shipments is not disclosed in the record,but is alleged in the complaint, and admitted in the answer, to be substantial'At the threshold of the proceedings, the Respondents assert that the Board iswithout jurisdiction for the reason that no question of commerce is involved.Thus, the Respondents contend the following: (1) that there is no evidence thatthe construction of the addition to Bucyrus' plant would affect interstate com-merce; (2) that if Ryan's activities affect commerce because they involve theoperations of Bucyrus(whose engagement in commerce is not contested),Ryan'sand Bucyrus' activities become joint and hence do not involve a secondary boy-cott.(SeeDouds v. Metropolitan Federation of Architects etc.,75 F. Supp:672, 21 LRRM 2256; D. C. S. D. N. Y. 1948) ; and (3) that any materials pur-chased by Ryan had come to rest and their interstate movement had ended.As to the Respondents' first point: It is unnecessary to decide here whetheran interferencewith a purelylocal aspect of an enterprise whose other activitiesaffect commerce, constitutes an interference with commerce. It is sufficient toobserve that obstruction to the erection by Ryan of the addition to Bucyrus'plant would halt the inflow into Indiana of substantial materials and suppliesmoving in the stream of commerce and destined for use on the Bucyrus project.Such an effect is within the remedial reach of the statute.It is equally unnecessary to decide at the threshold of the proceedings thecorrectness of the Respondents' second assertion.The determination as to.whether the arrangement between Bucyrus and Ryan constituted so joint anenterprise as to permit the Respondents to invoke against Ryan any defenseswhich they could raise against Bucyrus, involves, not the question as to whetherthe Respondents' conduct affects commerce, but whether it is prohibited bySection 8.The Respondents' third point requires the assumption of a fact not establishedby the evidence, namely, that all the out-of-State materials required by Ryanfor the Bucyrus project have already been purchased, transported to Indiana,and delivered to Ryan. Since that is not necessarily the fact, the assertion mustfall.Whether the contention is equally invalid for other reasons need not bedetermined.Interference with the erection of the addition to the Bucyrus plant wouldaffect the ability of Bucyrus to transact business in commerce.That it wouldbe an interference only with anexpansionof those transactions does not seemcontrolling.The Act seeks to eliminate obstruction to "thefull productionofarticles and commodities for commerce," in order"to promotethe full flow of com-merce," (Section 1 (b) ; emphasis supplied.)In my judgment, the protec-tions of the Act were intended to be as applicable to the creation or extensionof commerce as to transactions and facilities already in existence.That thecause of the interference may be an instrumentality not itself engaged in com-merce would not seem to affect that conclusion. Thus, whether or not a labororganization could be in commerce (a question not necessary to decide) is notdeterminative of the question as to whether it could obstruct commerce.While3The Board has found Bucyrus to be engaged in commerce at other of its plants. Asto the South Milwaukee plant see 54 N. L. R. B. 862; as to the Erie,Pennsylvania,plant see 4] N. L. R. B. 939. 424DECISIONSOF NATIONALLABOR.RELATIONS BOARD'the nature of the means utilized to effect the obstruction is relevant to determinewhether-because of the remoteness of connection between the means and theanticipated result-interference exists, the question is one of degree.What-ever the conclusion, it is to be determined by the relation between the means andthe result, and not by the morphology of the instruments through.which theresult is sought.Thus, the fact that Ryan, if selected as a medium for effect-ing interference with commerce, is engaged in the construction, and not themanufacturing industry, is not a conclusive factor.Moreover, the business of Ryan himself, apart from the relationship of hiscustomers to commerce, seems to me to constitute, or at the least substantiallyto effect, commerce.The purchase. of over $900,000 of interstate materials an-nually is notde minimis.In addition, Ryan's construction work is not con-fined to Indiana, although his headquarters are there. In the case ofN. L. R. B.v. Austin,165.F: 2d 592, the Seventh Circuit Court of Appeals found the WagnerAct applicable to the business of designing and constructing buildings.Therethe main office of the employer was located in Chicago, where the blueprintswere drawn and purchases authorized, although the actual construction workwas done in other states.The Court in that case said:In this case it is obvious that interstate commerce could be affected byindustrial strife in the Chicago office.Any interference due to unfair laborpractice in the transmission of the blueprints in interstate commerce neces-sarily would retard construction and would disrupt the, flow of building ma-terials traveling in interstate commerce.This would constitute sufficientcause to bring respondent within the Act, because "Interstate communica-tion of a business nature, whatever the means of such communication, isinterstate commerce regulable by Congress under the Constitution."Asso-ciated Press v. National Labor Relations Board,301 U. S. 103, 128.There is nothing in the legislative history of the Labor-Management Rela-tions Act suggesting that it was the intent of Congress to contract substantiallythe scope of the Board's jurisdiction under the Wagner Act.On the contrary,the legislative history, though concededly sparse, indicates that Congress specifi-cally intended that the Labor-Management Relations Act be applied to theconstruction industry.(See, for example, 93 Congressional Record, 3329-30,3534.)The Board, moreover, has asserted jurisdiction over construction ac-tivity.Starrett Bros.,77 N. L. R. B. 275;Brown and Root, et al., 77 N.L. It. B.1136.It is found that Bucyrus and Ryan are each engaged in commerce. It is fur-ther found that interference with or restraint upon Ryan's activities, either aloneor in connection with the Bucyrus project, would substantially affect commerce.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, and Local 813thereof, are labor organizations affiliated with the Congress of Industrial Or-ganizations and admitting to membership employees of Bucyrus.III.THE ALLEGED UNFAIR LABOR PRACTICESThe facts upon which the complaint is based are not substantially disputed.Early in April 1948 Ryan undertook a contract to build a major addition toBucyrus' plant at Evansville.Actual construction work was begun by Ryanlater in the month and continued without interruption until early August, whenitwas halted by the labor dispute hereinafter described. UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA 425.The new building is contiguous to the existing plant.Both are on a plot ofground containing some 35 acres which Bucyrus has enclosed with a wire fence.At the time Ryan began work there were some six or eight gates through thisfence.Only one, however (which is referred to in the record as the main gate)was used for the entrance of employees. The remaining gates were used forspecial purposes, such as railway spurs or the admittance of other materials.Alarge slough, impassable in bad weather, separated the construction site fromthe plant and the main gate. In order to have access to the construction site,Ryan cut a hole in the fence in front of the site, some 500 feet from the maingate and beyond the slough. In this hole Ryan installed a gate, 23, feet wide,supplied by Bucyrus.Ryan then proceeded to fill the slough. Ryan and Bucyrusagreed that Ryan employees and suppliers would use only the new gate (calledthe Ryan gate) and that Bucyrus employees would continue to use the maingate.Ryan had 60 to 65 employees working on the project.In June 1947 Respondent Local 813 was certified as the bargaining representa-tive of Bucyrus' employees.On the night of July 30, 1948, these employees wenton strike.So far as the record discloses this was an economic and lawful strike.There is no contention by the Respondents that it was caused by unfair laborpractices.Pickets were then placed at the various entrances to the plant.'Ryan's employees are members of American Federation of Labor buildingtrades unions, which have collective bargaining contracts with Ryan.Therewas no labor dispute between Ryan and his employees.On the morning of August 2, 1948, when Ryan's employees came to work picketswere patrolling in front of the Ryan gate, carrying the following signs :On strike for security and decent wages.No contract, no shovel.On strike.We vets didn't fight for low wages.On strike till we win.We want a signed contract Bucyrus-Erie members of Local 813.Ryan's nonsupervisory employees refused to cross this picket line: The samething happened on August 3 and 4, after which Ryan's employees ceased to reportfor work.Ryan's construction activities at the site consequently came to acomplete stop on August 2.They remained so until August 26, 1948, at whichtime the General Counsel secured an injunction in the United States DistrictCourt, Southern District of Indiana, Evansville Division, prohibiting the Re-spondents from picketing the Ryan gate.The pickets were then withdrawn.OnSeptember 9, 1948, the Respondents abandoned the strike against Bucyrus andwithdrew their pickets from the remaining gates.There is thus no labor disputeexisting at the present time.No demand was ever made on Ryan by the Respondents. At the time of theseevents Ryan was engaged on other projects, four of them. in Evansville.Noneof these projects was picketed by the Respondents..Although, after the filling of the slough, the Ryan gate afforded access to theentire plant area, no Bucyrus employee, so far as the record discloses, ever used,or attempted to use, it to enter the plant.2 It is not altogether clear from the evidence whether pickets were placed at theRyan gateat thesame time as at the other gates. Jean W. Rowley,chairman of Local313'sWelfareCommittee,testifiedthat theentire plant was picketed,beginning about 11p. in. on July 30.Ryan employees and officials testifiedthat theyfirstmet pickets at theRyan gateon the morning of August 2. There is no necessary conflict in this testimony.July30 was a F]lday,August 2 Monday.Ryan presumably did not work on Saturdayor Sunday. 426DECISIONS OF NATIONALLABOR RELATIONS BOARDThe testimony of Jean W. Rowley, chairman of the Respondents' WelfareCommittee, as to the purpose of the picketing of the Ryan gate was as follows :Well, the Ryan_ gate was an entrance to the plant site and we had a, picketthere to inform anyone who entered that we were on, strike because ofBucyrus being unfair to our union.ConclusionsThe Respondents deny the commission of any labor practice within the meaningof the statute, and, in the alternative, argue that if the Act is interpreted so asto stamp any of their conduct illegal, it is unconstitutional.For the reasonsstated by the Board inMatter of Rite-Form Corset Company, Inc.,75 N. L. R. B.174, the constitutionality of the statute will be assumed.The function of theExaminer is to ascertain the intent of Congress as expressed in the Act and toapply it to the established facts.'The General Counsel contends that the Respondents (1) violated Section 8 (b)(4) (A) by striking, and by inducing and encouraging the employees of Ryan tostrike. or concertedly refuse to perform services' for Ryan, in order to compelRyan to cease doing business with Bucyrus;' and (2) in violation of Section 8(b) (1) (A) restrained and coerced the employees of Ryan and prevented theperformance of their duties by (a) picketing and mass picketing, (b) locking thegate used by those employees and (c) threats of reprisal, promises of benefit,orders, and intimidations.'It seems clear at the outset, and it is found, that the only purpose of theRespondents' strike against Bucyrus was to compel Bucyrus to capitulate to theRespondents' demands.The Respondents engaged in no other strike.The evi-dence will not support the logically improbable inference that the purpose ofthe Bucyrus strike was to compel Ryan to cease doing business with Bucyrus.It is therefore found that the allegation of the complaint that the Respondentsengaged in a strike in violation of Section 8 (b) (4) (A) is not sustained.That,of course, is not dispositive of the whole issue, since the complaint also allegesthat the Respondents induced and encouraged employees of Ryan.3 In theRite-Form Corset Companycase the Board said that questions as tothe constitu-tionality of the statute "will be left to the Courts. In the absence of any court decisionto the contrary,the Board assumes that the Act as amended does not violate any provisionof the Constitution of the United States."4 Section8 (b) (4) (A)makes it an unfair labor practice for a labor organization or itsagents...to engage in, or to induce or encourage the employees of any employer to engage in, a strike or a concerted refusal in the course of their employment to use,manufacture,process, transport,or otherwise handle or work on any goods, articles,materials,or commodities or to perform any services where an object thereof is :(A) forcing or requiring any employer or self-employed person to join any laboror employer organization or any employer or other person to cease using,selling,handling, transporting, or otherwise dealing in the products of any other producer,processor,or manufacturer,or to cease doing business with any other person. . . .6 Section 8 (b) (1) (A) : "It shall be an unfair labor practice for a labor organization orits agents-(l) to restrain or coerce (A) employees in the exercise of the rights guar-anteed in Section 7. . . .Section 7:"Employees shall have the right to self-organization,to form, join,or assistlabor organizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, and shall also have the right to refrain from any or allof such activities. . . . UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA 427The General Counsel offers alternative theories in support of his position.The basic contention is that the Respondents' purpose in picketing the Ryan gatewas to induce Ryan's employees to cease working for Ryan in order to compelRyan to cease doing business with Bucyrus.This the Respondents.deny.Theircontention is that the purpose was to publicize their dispute with Bucyrus.Weturn, however, first to the question as to whether the Respondents induced orencouraged Ryan's employees.As to this the General Counsel asserts, first, that the picketing, even if peaceful,was not protected speech, but a "verbal act" and constituted prohibited induce-ment and encouragement.Alternatively, the General Counsel contends that thepicketing was unlawful because it constituted mass picketing, and was otherwisecoercive.The Respondents assert that the picketing was (1) speech; (2) peace-ful; and (3) protected by Section 8 (c) of the statute."A. Of peacefulpicketing and Section 8 (e)1The General Counsel's primary argument is that picketing is neither speechnor an expression of view, argument, or opinion.That peaceful picketing in alabor dispute is a phase of the exercise of speech, however, is settled constitu-tional doctrine.Thornhill v. Alabama,310 U. S. 88;Carlson v. California.310 U. S. 106;Bakery Drivers v. Wohl,315 U. S. 769.In theThornhillcase the Supreme Court said :... the dissemination of information concerning the facts of a labordispute must be regarded as within that area of free discussion that isguaranteed by the Constitution.In theCarlsoncase the Court stated that,publicizing the facts of a labor dispute in a peaceful way through appro-priate means, whether by pamphlet, by word of mouth or by banner, mustnow be regarded as within that liberty of communication which is securedto every person by the Fourteenth Amendment against abridgment by astate.InMilkWagon Drivers v. Meadowmoor,312 U. S. 287, 293, the Court said:"Peaceful picketing is the workingman's means of communication." InAmeri-can Federation of Labor v. Swing,312 U. S. 321, 323, it held "the constitutional.guarantee of freedom of discussion infringed by . ...forbidding resort topeaceful persuasion through picketing merely because there is no immediateemployer-employee status." InCarpenters and Joiners v. Ritters Cafe,315 U. S.722, 725, it found that "The constitutional right to communicate peaceably to thepublic the facts of a legitimate dispute is not lost merely . because . . . thecommunication takes the form of picketing."Though speech comprehends the communication of other phenomena thanideas, and therefore may be a term of broader content than the phrase "expres-sion of view, argument or opinion," it seems clear that the phrase is included"Section 8 (c) : "The expressing of any views, argument, or opinion, or the dissemina-tion thereof, whether in written, printed, graphic, or visual form, shall not constituteor be evidence of an unfair labor practice under any of the provisions of this Act, ifsuch exuressinn contains no threat of reprisal or force or promise of benefit," 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the term.And it embraces more than the bare concept of academic anddisinterested narration."Free trade in ideas means free trade in the oppor-tunity to persuade to action, not merely to describe facts."Thomas v. Collins,323 U. S. 516, 537.That Section 8 (c) was intended to comprehend speech inits broadest content seems evident from the legislative history of the statute.Thus, the conference report of the House Managers (80th Congress, 1st Session,House of Representatives, Report No. 510, p. 45) said in explanation of Section8 (c) :Both the House bill and the Senate amendment contained provisions de-signed to protect the right of both employers and labor organizations tofreespeech.The conference agreement adopts the, provisions of the House billin this respect with one change [not material here] derived from the Senateamendment. . . . The purpose of [the change referred to] is to protect theright offree speechwhen what the employer says or writes is not of athreatening nature or does not promise a prohibitedfavorablediscrimina-tion.[Italics supplied.].Earlier the House Committee on Education and Labor, in reporting out H. R.House of Representatives,Report No. 245, p. 33.)This[.clause] guaranteesfree speechto employers,to employees, and tounions.[Italics supplied.]The Report of the Senate Committee on Labor and Public Welfare (80th Con-gress, 1st Session, Senate Report No. 105, p. 23)and the congressional debates, alsomake it evident that Congress sought in the statute to protect speech in all thebroad ramifications of that term and not merely a portion of truncation of theprivilege.It is to be assumed, in the absence of evidence of a contrary intention (ofwhich there is none)that the definition of speech adopted by Congress was thedefinition already judicially established.The Senate Committee Report, in fact,specifically adverted to the Supreme Court decisions.The Committee Reportsaid:(p.23)Another amendment to this section would insure both to employers andlabor organizations full freedom to express their views to employees on labormatters, so long as they refrain from threats of violence, intimations of eco-nomic reprisal,or offers of benefit.The Supreme Court inThomas v. Collins,(323 U. S. 516) held, contrary to some earlier decisions of the Labor Board,that the Constitution guarantees freedom of speech on either side in laborcontroversies and approved the doctrine of theAmerican Tube BendingCase(134 F. 2d 993).The Board has placed a limited construction upon thosedecisions ....The Committee believes [the Board's construction] to be toorestrictive ... .Picketing thus being, as the Supreme Court has said, speech, it is to be deemedwithin the protection of Section 8 (c), unless: (1) Congress intended Section8 (c) to be inapplicable to unions, or (2) inapplicable to Section 8 (b) (4) (A).As to the first possibility, one not to be lightly found, not only is there no legisla-tive expression of such an intent; the evidence is to the contrary.Section 8 (c)specifically protects expression "under any provision of this Act."As has beenseen, House Report No. 245, House Report No. 510 and Senate Report No. 105, allstated that the provision is applicable to labor organizations as well as to em-ployers.Senator Taft, Chairman of the Senate Committee, said on the floor that UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA 4290"the provision regarding free speech applies both to employer and employee." (93Cong. Rec. 4141.)' Illustrative of Congressional purpose to apply the protectionuniformly is the revision of Section 8 (b) (2) in conference.That section orig-inally forbade attempts by unions to "persuade or attempt to persuade" an em-ployer to discriminate against employees.The Conference Committee deleted thequoted phrase and substituted to "cause or attempt to cause." Senator Taft-explained that this change had been made because "the House Conferees objectedon the ground that [the original language] seemed inconsistent with the provisionsguaranteeing all parties freedom of expression." (93 Cong.We. 6600.)It is therefore found that Section 8 (c) protects speech, and is applicableto labor organizations as well as employers ; further, that it is to be presumedthat Congress adopted the. definition of speech established by the SupremeCourt; and finally, that since picketing. under that definition is a phase ofspeech, picketing which does not contain any threat of reprisal or force orpromise of benefit is protected by the statute.Whether Section 8 (c) is applicable to Section 8 (b) (4) (A) is discussed at a later point.2In any event, whether properly classifiable as speech or not, peaceful picket-ing-though indeed possessing other characteristics as well8-appears to be anexpression of view, argument or opinion. Its aim is to -enlist support andallies, otherwise neutrals, who can bring pressure of one kind or another to bearon the person being picketed.The purpose is effected by exposing the controversyand what are conceived to be its elements to public view.These characteristicswould seem to bring picketing within the literal language of Section 8 (c).Atthis point, however, it is the General Counsel's position that picketing isinherently coercive, and that it is to be classified, not as speech or argument,but as a "signal," .a "verbal act," a "direction," or an "order."With respect to the General Counsel's first point, however, it is to be observedthat, in the absence of force, threats, intimidation, bribery or fraud, the argu-ment of the picket line must of necessity be purely persuasive and enlistmentin its cause wholly voluntary.The Restatement of the Law of Torts Vol.IV, p. 144, puts it thusly:Enlistment of public support is, indeed, one object of the primary privilege,safeguarded by the guaranty of free speech, of informing the public of theexistence of the labor dispute.This Section [799] states one method ofenlisting public support, that is, fair persuasion . . . and several typesof support that may be so enlisted. The 'support is a form of economicpressure on the employer but the pressure results from fair persuasion ofthe third persons.They are not subjected to any pressure other than thatof argument, exhortation, and entreaty by pickets or otherwise.Where the picketing is otherwise than peaceful, however, as where it con-tains threats, it loses its constitutional protection, as does all speech.MilkWagon Drivers v. Meadowmoor,312 U. S. 287;N. L. R. B. v. Virginia Electric &7 References- to the Congressional Record are to the daily record, and not the boundvolumes.eSee, for example, the concurring opinion of Mr. Justice Douglas in theWONcase,315 U. S. 769, 776, where, while holding it to be protected by the First Amendment,he observed that "Picketing by an organized group is more than free speech, since itinvolves the patrol of a particular locality and since the very presence of a picket linemay induce action of one kind or another, quite irrespective of the ideas which arebeing disseminated." 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Power Company,314 U. S. 469. In such a context, where the effect of the speechis one of compulsion, rather than persuasion, it is sometimes referred to as averbal act, a signal, a direction, or an order.Although such terms are onoccasion also applied to speech which can have no element of coercion (that is,argument directed at persons over whom the speaker has no weapon or control,economic or physical), peaceful speech (that is, speech unaccompanied bythreats or economic control over the hearer), however it be characterized, cannecessarily have no more than persuasive effect.The characterizations are aptto be misleading.Where the hearer is under the control of the utterer, or is.otherwise intimidated, a direction, order, or signal will produce an involitionalabeyance.Where control or intimidation is absent, however, directions or ordersare meaningless, since they cannot compel obedience. The gist of the distinctionlies in whether the response is likely to be voluntary or likely to be involitional.This, in turn, is dependent upon whether the utterance is accompanied by con-trol.If it is, the response is attributable to the control, and not the utterance;If the speech has vice, it is only because it is a cloak for compulsion.' Peacefulpicketing, therefore, in the absence of physical threat or economic control, is atechnique of persuasion.That it is also "activity in the nature of a paradeor procession engaged in as part of a boycott" 10 does not change the fundamentalpurpose of the technique, namely, enlistment of support; or the method of itsachievement-exposure of the controversy to public view. It is free tradein ideas and opportunity to persuade to action that is protected.(Thomas V.Collins, supra.)So long as the means used are reasonably adapted to that end,their dress is as irrelevant as the distinction between the written and the spokenword.To "dub a fowl a fish"(Teller,opus cited, p. 204) does not prove that itcannot fly.To call picketing a "direction," "order," "signal," or "verbal act"does not help to determine whether it is persuasive, and hence protected speech ;or is instead a compulsive activity, and therefore unprotected.The terms mayexpress the result but they do not assist in arriving at it."3Even noncompulsive speech may, of course, be subject to restriction whereit presents a clear and present public danger.Thomas v. Collins,323 U. S. 516,530.It would be strange if the perpetrator of grave and unlawful abuses endan-gering paramount interests should be within reach of the law but its procurerbeyond it. It may thus be that noncompulsive persuasion designed to produce,0To illustrate : A, an employer, "orders" B, an employee of C, another employer, notto join a union.There is no threat of physical force ; no connection is shown as betweenA and C ; and A is in no apparent position to retaliate in case of refusal.A has com-mitted no unfair labor practice.Springfield Woolen Hills,41 N. L. R. B. 921. The same"order" given by C to B would be an unfair labor practice. The distinction is in thepower to effect.- reprisals.10Teller, 56 Harvard Law Review, 180, 202.11The above inquiry as to whether the terms are compulsive or noncompulsive in natureis,of course, quite different, and is to be distinguished, from the question whether they,or any speech, may constitute notice and evidence of a course of action which is itselfillegal.The latter question was answered in the affirmative inGompers v. Buck's Stoveand Range Ce.,221 U. S. 418. Peaceful picketing is without doubt a notice.That isone of its functions.Whether it is an 8 (b) (4) (A) violation, or evidence thereof, isdiscussed in the next section. UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA 43.1,or to enlist allies in the prosecution of, a boycott could constitutionally be.restrained.Gompers v. Buck's Stove and RangeCo., 221 U. S. 418.12But itseems plain that Congress has not authorized any such result in the present:statute.There are several reasons for this conclusion: (1) Section 8 (c) specifically-declares that expressions of view, argument or opinion shall be protected "under.any of the provisions of this Act." (2) Speech is constitutionally, as well asstatutorily, protected under other sections of the Act. If,.however, because ofclear and present danger, speech designed to secure a boycott would not neces-sarily be constitutionally protected, to decline to apply Section 8 (c) to Section18 (b) (4) would be to hold it inapplicable to virtually the only portion of the.Act whose construction it could substantially affect. (3) During the course of-explaining certain sections of the statute, Senator Taft, in response to thequestion whether a union which appealed to the public not to buy goods of anonunion manufacturer was violating the law, said that it was not, for the reasonthat the conduct was merelypersuasion.(93 Cong. Rec. A. 3579, July 8, 1947.)It seems significant that the chairman of the Senate Committee chose to ascribeprotection to the fact that the technique employed was persuasive, and not to themore obvious fact that the conduct was not inducement or encouragement ofemployees in the course of their employment to render services. (4) The con-clusion that Congress did not reserve Section 8 (c) solely for the protection ofspeech directed to achieving approved ends, but made it generally applicableto all noncoercive speech, whatever its object, finds further support in thelegislative changes made in the language of Section 8 (b) (2). This revision,discussed heretofore (p. 428), legitimizes union persuasion designed to achieve.employer discrimination against employees, despite the fact that the resultantdiscrimination is unlawful.The omission to make similar provision for'Section8 (b) (4) (A) cannot be ascribed to purposeful approval of persuasion when-directed to provoking discrimination, but disapproval when directed to provokinga boycott.There is no indication that Congress deemed the social interest inthe prevention of discrimination of less importance than that involved in pre-venting boycotts.Moreover, Senator Taft, in stating the reason for revision ofSection 8 (b) (2), namely, thatas itstood it was "inconsistent with the pro-visions guaranteeing all parties freedom of expression," does not distinguish8 (b) (4) (A). Had there been intent to differentiate the two sections, it wouldsurely have been stated, if not elsewhere, in the detailed and carefully preparedConference Report of the HouseManagers.12Gregory, in "Labor and the Law," 1946, p. 139, in discussing the opinion of theSupreme Court in theGomperscase, said that the Court concluded that... the mere presence of speech in effecting this boycott did not immunize theAPL's otherwise illegal conduct under any constitutional doctrine for the protectionof free speech.Apparently the Court perceived little difference between using speechand communication for the purpose of conducting an illegal boycott and for the pur-pose of perpetrating libel or fraud and deceit.One who libels another may not pleadin defense that he has committed this tort through the medium of speech. It is hardto see how else it could be committed. Under this view, the constitutional guaranteeof free speech is reserved for the expression of opinions or statements not in them-selves unlawful and not used to implement practices which are unlawful under anyrecognized common-law or statutory categories of tort of crime. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDNowhere in the legislative history have I been able to find definite suggestionthat Section 2 (b) (4) (A) is to be read without reference to Section 8 (c).On the contrary the latter clause specifically asserts its applicability to allsections of the Act.The plain language of a statute is not to be limited withoutclear indication of a contrary purpose.The use of the phrase"induce or encourage"in Section 8 (b) (4) (A) doesnot necessarily indicate an intent to outlaw persuasion accomplished by theexpression of views. Inducement or encouragement may be achieved by othermeans and techniques than peaceful speech. It was no doubt these other tech-niques that Congress had in mind.To read Section 8 (c) into Section 8 (b)(4) (A) is not, therefore,to read the phrase "induce or encourage"out of thestatute, but merely to give it illustrativemeaning.It is therefore my opinion that Section 8 (b) (4) (A) is to be read in conjunc-tion with Section 8 (c). It follows that, in the absence of threats of reprisal orforce or promise of benefits,speech is not to be considered as evidence of viola-tion of 8 (b) (4) (A). Since picketing in a labor dispute had been defined at thetime of the legislation as speech, it is to be presumed, for the reasons heretoforestated, that Congress adopted that definition in Section 8 (c). It is further con-cluded that peaceful picketing is the expression of view, argument or opinion.It is therefore found that the mere act of peacefully picketing, regardless of itspurpose, neither constitutes a violation of Section 8 (b) (4) (A)nor may it beused as evidence thereof.4All of Ryan's employees belonged to American Federation of Labor tradeunions.So far as the record discloses,none were members of the respondentunions or employed at occupations subject to their jurisdiction, or affiliated withorganizations of which the Respondents were affiliates.Consequently, the Re-spondents had no control over Ryan's employees in the way of union discipline ;or in any wise, so far as the record shows.Under such circumstances, a peacefulpicket line established by the Respondents would notipso factocontain any ap-parent threat of reprisal or cognizable promise of benefit for Ryan's employees.(Compare, in this respect,Wadsworth Building Company, Inc. and Klassen andHodgson, Inc.,81 N. L. It. B. 802. It is found, contrary to the contention of theGeneral Counsel, that picketing does notper secontain an implicit threat of re-prisal or promise of benefit within the meaning of Section 8 (c).The statute does not, as was explained in the Senate debates(93 Cong. Rec.7683), distinguish between types of boycotts; but outlaws them all. Section 8(c), similarly sweeping,does not distinguish between speech on the basis of itspurpose, or,as has the Supreme Court in determining the extent of constitutionalprotection, with regard to whether or not it is within the economic area of thedispute.SeeCarpenters v. Bitter's Cafe,315 U. S. 722;Bakery Drivers v. Wohi,315 U.S. 769.It is therefore unnecessary to determine whether; as the GeneralCounsel has asserted,the picketing here occurred outside the legitimate industrialboundary of the controversy and is for that reason, in accordance with the decisionof theRitter Cafecase, not entitled to protection.B. As towhether the picketing was peaceful; "mass picketing"The General Counsel's alternative position is that the picketing contained ex-press threats of reprisal,promises of benefit,and was mass picketing. If the UNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA 433position is sustained the picketing is removed from the protective operation ofSection 8(c) and may be utilized as evidence of violation of the statute. It hasbeen found that picketing does notperse contain a threat of reprisal or cognizablepromise of benefit.There is no evidence that the Respondents or any of the pickets made anypromises of benefit.No promise appears on any of the signs carried before thegate, or can be inferred from the fact of picketing alone.This allegation of thecomplaint is found not to be sustained.We turn then to the allegation of masspicketing.Although it seems clear from the legislative history that"mass picketing" wasmade an unfair labor practice by the statute 11 the term is not roundly defined inthe legislation.So far as I have been able to discover,the only illustrative defini-tions given by the Congress are contained in statements by Chairman Hartley ofthe House Labor Committee,and Senator Taft.While the matter is not free fromdoubt, their comments appear to equate mass picketing with force and violence."In the only case involving mass picketing as a violation of Section 8 (b) (1)(A) to have, up to this time,come before the Board,the mass picketing involvedforcible restraint and other acts of violence.Sunset Line and Twine Company,79 N. L.R. B. 1487.In the instant case it is conceded that there was no violence or overt threats.Nor was the picketing conducted in such a way as to prevent entry into theRyan area by the use of restraint or force, affirmative or passive.Ryan's super-visors and vehicles passed through the picket line at will.All witnesses for theGeneral Counsel testified that they could have gone through the line had they13See, for example,House Report No. 245 on H.R. 3020,p. 44; House Conference Re-port No. 510, pp.38, 42;93 Cong.Rec. 1885, 4560.14Chairman Hartley said:This bill also outlaws mass picketing and other forms of violence designed to preventindividuals from entering or leaving a place of business,and if you need any goodreason for voting for that provision of the bill,all you have to do is to read the testi-mony of the Allis-Chalmers strike,of the mass picketing there, where there was blood-shed and violence.Also the mass picketing out in Hollywood,which has gone onintermittently for a period of over 2 years over a jurisdictional strike, where onceagain heads have been bashed in, bones broken, and all that sort of thing; and allyou have to do to see what takes place is to see the press pictures of the demonstra-tions in the present telephone strike.Now, I would like to ask anyone of you herepresent, how you would like to attempt to go to work through a mass picket line suchas I have exhibited by picture here in my hand.This provision barring mass picketingby the use of force and violence in the conduct of a strike is based on this premise:We do not want to interfere with the legitimate right to strike,but the committeeholds that here is an equally fundamental right, andthatis that any person has theright to go to work if he wants to work,and that he have the right free from anymolestation on the part of anyone,be it a union or anyone else.(93 Cong. Rec.3534.)Senator Taft said in explaining what conduct was prohibited by Section 8 (b) (1)I think,when we get to the case of unions,there might be the actually violent act offorcibly,by mass picketing,preventing a man from working....Let us take thecase of mass picketing,which absolutely prevents all the office force from going intothe office of a plant.That would be a restraint and coercion against those employees,an interference with their right to work.(93 Cong.Rec. 4562.)At a later point Senator Taft further stated :The Board may say [to unions], "you can persuade them;[employees]you canput up signs;you can conduct any form of propaganda you want to in order to per-suade them, but you cannot,by threat of force or threat of economic reprisal,preventthem from exercising their right to work."As I see it,that is the effect of Section 8(b) (1). (93 Cong.Rec. 4562.) 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDwished to.The following testimony of Albert Griepenstroh,one of Ryan's car-penters,.who testified for the General Counsel,is illustrative and typical :Q. Did any of the other pickets tell you that you can't go through the line?A.Well,he [the picket]did say, if we went through we had to go throughthe picket line, that is right.Q. But he said you were free to go through if you wanted to go throughthe picket line?A. That is right.The Court : As a good union man, you would not go through the picket line?The Witness:That is right 15When the first Ryan employees reported for work on the morning of August 2,3, and 4, there were only 3 to 5 pickets at the gate,walking in a circle before it.As 8 o'clock,the starting hour, approached,the number of pickets increased,sometimes to a dozen,sometimes to as many as 20. After the Ryan employeesleft, the number of pickets was reduced to about 4.As has been seen, however,the pickets did not attempt to prevent entrance through the gate; indeed theyspecifically informed Ryan's men that they were free to pass through if theydesired.Moreover,the evidence discloses that employees could enter by goingaround the picket line.It is apparent,both from the physical facts-and from.the testimony of Ryan's employees,that the reason for their failure to enter theplant area was not the size of the picket line,nor the manner in which thepicketing was carried on, but the reluctance of the construction men to enterthrough a picketed entrance.16Ryan's employees refused to cross even whenthere were only 3 to 5 pickets in front of the 23-foot wide entrance,walkingin a circle.Absent any overt or implicit threats, of which there were none here,Such a picket line can scarcely be characterized as an impediment to anyonedesiring to enter the plant area.The increase in numbers thereafter broughtwith it no change in the actions or attitudes of the pickets, or in the atmosphereat the gate.It is evident,not only from the testimony substantially to thateffect, but from the circumstances as well that the failure of any of Ryan'semployees to enter the gate was the result of their voluntary choice, and notthe result of any restraint,expressed or implicit,in the picketing.In the absence of restraint or threat of force it cannot be said that picketing,even if in unusual numbers,is "mass picketing"or coercive,or otherwise aviolation of Section 8(b) (1) (A).15 The quoted testimony is from the transcript of the injunction proceeding,which wasstipulated as part of the record in the instant case.Earlier in his testimony,Griepenstroh said that on one occasion a picket had told himthat he "would not let a stray dog in." The significance of that statement is not clear.That it was not to be taken literally,or as an expression of a determination to restrain en-trance,is evident both from Griepenstroh's subsequent testimony,quoted above,and fromthe absence of evidence that any threats or overt attempts to prevent entrance were madeat any time.16 Clyde Birdsong,president of the Evansville Building and Construction Trades Council,A. F. of L.,a witness for the General Counsel, testified as follows :Q. Sir,is the A. F. of L. supporting this strike of the U. E.at Bucyrus-Erie?A.Well, of course,we are not affiliated;therefore,we don'thave any part in it.The A.F. of L.takes the position they won't cross a picket line even though it is,adifferent affiliation. UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA 435C.The "gate locking" episodeThere remains for discussion the "gate locking" incident.Up to August 3,the Ryan gate was kept unlocked. On the morning of August 3, the secondday of the picketing, however, when Morris Beauchamp, Ryan's superintendent,came to work at about 7: 30 a. in. he found two locks on the gate. Beauchampasked the pickets who had locked the gate. They responded that they thoughtthat possibly Beauchamp had.The pickets then produced keys and unlockedthe gate.On the following morning the incident was repeated. Beauchampasked the pickets for the key.One of them said that if he thought that Ryanwould not try to work he "could possibly find" the key.The picket thereuponproduced the key and unlocked the gate. There were no further repetitionsof the occurrence,Thereafter Beauchamp installed his own lock on theentrance.The evidence does not establish who locked the gate. I would infer, however,that since they were in possession of the key, one of the pickets placed thelocks on the gate or arranged for it to be done. Regardless of whether theactual closing of the locks was done by the picket or at his direction, or insteadwas done without his knowledge, I would nevertheless find the unidentifiedpicket responsible for the locking of the gate.This conclusion is based uponthe principle that, having contrived a situation in which it could be foreseenthat someone might snap the lock, the picket must accept responsibility forsuch a consequence.Undoubtedly the establishment of any kind of barrier that would substantiallyimpede entrance through the gate would be a restraint.Compare the Aguirreincident cited in the Board's decision in the case ofSunset Line and TwineCompany,79 N. L. R. B. 1487, where the Board said that the "interposition ofpassive force to prevent employees from going to work is, we believe, a form ofrestraint proscribed by Section 8 (b) (1) (A)."TheSunsetcase is, to be true,somewhat distinguishable from the instant situation. In the Aguirre incidentthe pickets lay down in front of automobiles attempting to enter the plantgate, providing the drivers with the choice of inflicting injury or of turningback.It thus involved the application of force against a person, with all theaccompanying provocation to reprisals in kind and resultant breaches of thepeace.While such is not the case here, it would seem that the principle ofrestraint would be as applicable to the situation where entrance is preventedby the establishment of inanimate barriers, as by animate ones.In view of the promptness with which the pickets produced the key and un-locked the gate, however, it seems evident that the incident does not reflecta determination to prevent entrance. It has more of the aspect of picket linehorseplay than of sinister purpose. It would seem akin to the situation wherean object is placed before an entrance and is removed upon request; or likethat of a picket whose position blocks entrance, but who steps aside when he isasked to.The incident was of an isolated character ; it happened only twice,on the first 2 days of the picketing, and was not repeated thereafter. I con-clude that, under the circumstances, it is too insubstantial to warrant a findingof violation of Section 8 (b) (1) (A). In any event, whether a violation of8 (b) (1) (A) or not, the incident contained no threat of reprisal or forceor promise of benefit-such as to taint with illegality the otherwise lawfulpicketing.857829-50-vol. 85-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARD: -It is found, on the basis of the above conclusions, that the only substantialacts committed by the Respondents with respect to the Ryan gate consisted ofpeaceful picketing protected by Section 8 (c) and, consequently, that the Re-spondents have not engaged in illegal conduct. It is therefore unnecessary toconsider either the question as to the Respondents' purpose or objective in picket-ing the Ryan gate, or the question as to responsibility of either or both Respond-ents for occurrences on the picket line. It will consequently be recommendedthat the complaint be dismissed in its entirety.CONCLUSIONS of LAW1.United Electrical, Radio and Machine Workers of America, and Local 813thereof,Respondents herein, are labor organizations within the meaning ofSection 2 (5) of the Act.2.Ryan Construction Corporation is engaged in commerce within the mean-Ing of Section 2 (6) and (7) of the Act.3.The Respondents have not engaged in unfair labor practices within themeaning of Section 8 (b) (4) (A) or Section 8 (b) (1) (A) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, it is recommended that the complaint bedismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948 any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and.sixcopies of a statement in writing setting forth such exceptions to the Interme-diate Report and Recommended Order or to any other part of the record ofproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof; andany party may, within the same period, file an original and six copies of a briefin support of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 24th day of November 1.948.CHARLES W.SCHNEIDF.R,Trial Examiner.